Citation Nr: 1040120	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-09 638	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE


Entitlement to an increased disability rating for conjunctivitis, 
bilateral, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION


The Veteran served on active duty from February 1941 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDING OF FACT

On August 23, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran, 
through his authorized representative, that a withdrawal of this 
appeal is requested with regard to the issue of entitlement to an 
increased rating for conjunctivitis, bilateral.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met with respect to the issue of entitlement to an increased 
rating for conjunctivitis, bilateral.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized 
representative, submitted correspondence in August 2010 
indicating that he desired to withdraw his appeal.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and the issue of entitlement to an increased 
rating for conjunctivitis, bilateral, is dismissed.


ORDER

Entitlement to an increased rating for conjunctivitis, bilateral, 
is dismissed.



		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


